Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.

Response to Arguments
Applicant’s arguments submitted on 1/6/2022 have been fully considered.  Applicant argues that the prior does not disclose, nor render obvious, every claim limitation of the claims.  Examiner respectfully disagrees.

First, Applicant argues that the prior art of record does not disclose “. . . identifying a tire wear in the image including identifying a tire wear pattern, across the tire, as the tire wear by analyzing the surface of the tire . . .” in the intendent claims.  Examiner respectfully disagrees.  Previously cited Fish et al., US 2017/0190223 A1 (hereinafter referred to as “Fish”), discloses identifying a tire wear in the image including identifying a tire wear pattern, across the tire, as the tire wear by analyzing the surface of the tire (see Fish Figs. 6 and 7B, and paras. 0030, 0033-0037, where a pattern of multiple tire treads and surfaces across the entire tire are detected as worn based on a comparison of the outer surface to the bottom of the grooves).  Fish’s detection of low treads is tire wear pattern indicating wear across the tire and the analysis is based on comparing the “outer surface” of the tire with the inner groves of the tire tread (see Fish para. 0030).  Accordingly, this claim limitation within a broadest reasonable interpretation, in light of the Specification, is disclosed by Fish.   

Second, Applicant argues that the independent claims are allowable in light of the newly added amendments.  Examiner respectfully disagrees.  Newly cited Javid et al., US 2019/0164363 A1 (hereinafter referred to as “Javid”), discloses identifying a cause of the tire wear from among a toe wear, a camber wear, an over-inflated wear, an under-inflated wear, wheel out of balance wear, and suspension damage wear, and generating a wear report including identifying the cause (see Javid paras. 0002, 0003, 0007, 0008, 0027, and 0028, where toe and/or camber misalignment is detected, this misalignment is a type of wear associated with premature tire wear, and the misalignment is reported).
It would have been obvious to one of ordinary skill in the art at the time of fling to use misalignment detection and reporting of Javid to detect and report misalignments causing the premature tire wear of Fish’s vehicle and corresponding tires, because it is predictable that the driver and/or owner of the car would want to immediately remedy any detected misalignments to prevent future tire wear and other misalignment related issues.  Javid states “[v]ehicle misalignment is typically undesirable to a driver” (see Javid paras. 0002-0006).  Accordingly, it is obvious to detect and address misalignment issues.

Claim Rejections - 35 USC § 102
The rejections under this statute are hereby withdrawn in response to Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 5, 8, 11, 12, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al., US 2017/0190223 A1 (hereinafter referred to as “Fish”) in view of Javid et al., US 2019/0164363 A1 (hereinafter referred to as “Javid”).

Regarding claim 1, Fish discloses a method of operation for a compute system comprising (see Fish Figs. 1-3, and paras. 0007 and 0020-0029, where a computer and computer program are disclosed): capturing an image of a surface of a tire; identifying a tire wear in the image including identifying a tire wear pattern, across the tire, as the tire wear by analyzing the surface of the tire (see Fish Figs. 6 and 7B, and paras. 0030, 0033-0037, where a pattern of multiple tire treads and surfaces across the entire tire are detected as worn based on a comparison of the outer surface to the bottom of the grooves); categorizing the tire wear as a bald region, a crack, a foreign object, low tread, or a combination thereof; generating a wear report includes identifying the tire wear as the bald region, the crack, the foreign object, low tread, or the combination thereof; and transferring the wear report for displaying on a display (see Fish Figs. 6, 7A, 7B, and 8, and paras. 0033-0037, where an image of the tire is analyzed, low treads are identified, and the resulting tire wear report is displayed).
Fish does not explicitly disclose identifying a cause of the tire wear from among a toe wear, a camber wear, an over-inflated wear, an under-inflated wear, wheel out of balance wear, and suspension damage wear, and generating a wear report including identifying the cause.
However, Javid discloses identifying a cause of the tire wear from among a toe wear, a camber wear, an over-inflated wear, an under-inflated wear, wheel out of balance wear, and suspension damage wear, and generating a wear report including identifying the cause (see Javid paras. 0002, 0003, 0007, 0008, 0027, and 0028, where toe and/or camber misalignment is detected, this misalignment is a type of wear associated with premature tire wear, and the misalignment is reported).
It would have been obvious to one of ordinary skill in the art at the time of fling to use misalignment detection and reporting of Javid to detect and report misalignments causing the premature tire wear of Fish’s vehicle and corresponding tires, because it is predictable that the driver and/or owner of the car would want to immediately remedy any detected misalignments to prevent future tire wear and other misalignment related issues.  Javid states “[v]ehicle misalignment is typically undesirable to a driver” (see Javid paras. 0002-0006).  Accordingly, it is obvious to detect and address misalignment issues.

Regarding claim 4, Fish discloses further comprising identifying a remediation for an alignment group, an inflation group, a damaged group, or a combination thereof included in the wear report (see Fish Figs. 7A, 7B, and 8, and paras. 0035-0037, where replacement is the recommended remedy for a damaged group of treads).

Regarding claim 5, Fish discloses wherein generating the wear report includes high- lighting the tire wear on the image of the tire (see Fish Figs. 7A, 7B, and 8, and paras. 0035-0037, where the treads are highlighted with hatched marks).

Regarding claim 8, Fish discloses a compute system comprising: a control circuit configured to (see Fish Figs. 1-3, and paras. 0007 and 0020-0029, where a computer and computer program are disclosed): capture an image of a surface of a tire, identify a tire wear in the image including identifying a tire wear pattern, across the tire, as the tire wear by analyzing the surface of the tire (see Fish Figs. 6 and 7B, and paras. 0030, 0033-0037, where a pattern of multiple tire treads and surfaces across the entire tire are detected as worn based on a comparison of the outer surface to the bottom of the grooves), categorize the tire wear as a bald region, a crack, a foreign object, low tread, or a combination thereof, and generate a wear report to identify the tire wear as the bald region, the crack, the foreign object, low tread, or the combination thereof; and a communication circuit, coupled to the control circuit, configured to transfer the wear report for presentation on a display (see Fish Figs. 6, 7A, 7B, and 8, and paras. 0033-0037, where an image of the tire is analyzed, low treads are identified, and the resulting tire wear report is displayed).
Fish does not explicitly disclose identify a cause of the tire wear from among a toe wear, a camber wear, an over-inflated wear, an under-inflated wear, wheel out of balance wear, and suspension damage wear, and generate a wear report including the cause identified.
However, Javid discloses identify a cause of the tire wear from among a toe wear, a camber wear, an over-inflated wear, an under-inflated wear, wheel out of balance wear, and suspension damage wear, and generating a wear report including the cause identified (see Javid paras. 0002, 0003, 0007, 0008, 0027, and 0028, where toe and/or camber misalignment is detected, this misalignment is a type of wear associated with premature tire wear, and the misalignment is reported).
It would have been obvious to one of ordinary skill in the art at the time of fling to use misalignment detection and reporting of Javid to detect and report misalignments causing the premature tire wear of Fish’s vehicle and corresponding tires, because it is predictable that the driver and/or owner of the car would want to immediately remedy any detected misalignments to prevent future tire wear and other misalignment related issues.  Javid states “[v]ehicle misalignment is typically undesirable to a driver” (see Javid paras. 0002-0006).  Accordingly, it is obvious to detect and address misalignment issues.

Regarding claim 11, Fish discloses wherein the control circuit is further configured to identify a remediation for an alignment group, an inflation group, a damaged group, or a combination thereof (see Fish Figs. 7A, 7B, and 8, and paras. 0035-0037, where replacement is the recommended remedy for a damaged group of treads).

Regarding claim 12, Fish discloses wherein the control circuit is further configured to high-light the tire wear on the image of the tire (see Fish Figs. 7A, 7B, and 8, and paras. 0035-0037, where the treads are highlighted with hatched marks).

Regarding claim 15, Fish discloses a non-transitory computer readable medium including instructions executable by a control circuit for a compute system comprising (see Fish Figs. 1-3, and paras. 0007 and 0020-0029, where a computer and computer program are disclosed): capturing an image of a surface of a tire; identifying a tire wear in the image including identifying a tire wear pattern, across the tire, as the tire wear by analyzing the surface of the tire (see Fish Figs. 6 and 7B, and paras. 0030, 0033-0037, where a pattern of multiple tire treads and surfaces across the entire tire are detected as worn based on a comparison of the outer surface to the bottom of the grooves); categorizing the tire wear as a bald region, a crack, a foreign object, low tread, or a combination thereof; generating a wear report includes identifying the tire wear, as the bald region, the crack, the foreign object, low tread, or the combination thereof; and transferring the wear report for displaying on a display (see Fish Figs. 6, 7A, 7B, and 8, and paras. 0033-0037, where an image of the tire is analyzed, low treads are identified, and the resulting tire wear report is displayed).
Fish does not explicitly disclose identifying a cause of the tire wear from among a toe wear, a camber wear, an over-inflated wear, an under-inflated wear, wheel out of balance wear, and suspension damage wear, and generating a wear report including identifying the cause.
However, Javid discloses identifying a cause of the tire wear from among a toe wear, a camber wear, an over-inflated wear, an under-inflated wear, wheel out of balance wear, and suspension damage wear, and generating a wear report including identifying the cause (see Javid paras. 0002, 0003, 0007, 0008, 0027, and 0028, where toe and/or camber misalignment is detected, this misalignment is a type of wear associated with premature tire wear, and the misalignment is reported).
It would have been obvious to one of ordinary skill in the art at the time of fling to use misalignment detection and reporting of Javid to detect and report misalignments causing the premature tire wear of Fish’s vehicle and corresponding tires, because it is predictable that the driver and/or owner of the car would want to immediately remedy any detected misalignments to prevent future tire wear and other misalignment related issues.  Javid states “[v]ehicle misalignment is typically undesirable to a driver” (see Javid paras. 0002-0006).  Accordingly, it is obvious to detect and address misalignment issues.

Regarding claim 17, Fish discloses further comprising identifying a remediation for an alignment group, an inflation group, a damaged group, or a combination thereof included in the wear report (see Fish Figs. 7A, 7B, and 8, and paras. 0035-0037, where replacement is the recommended remedy for a damaged group of treads).

Regarding claim 18, Fish discloses wherein generating the wear report includes high-lighting the tire wear on the image of the tire (see Fish Figs. 7A, 7B, and 8, and paras. 0035-0037, where the treads are highlighted with hatched marks).

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish in view of Javid as applied to claims 1 and 8 above, an in further view of Taylor et al., US 2016/0258842 A1 (hereinafter referred to as “Taylor”) and Lombrozo et al., US 2020/0079381 A1 (hereinafter referred to as “Lombrozo”).

Regarding claim 2, Fish discloses calculating a tread height including identifying the tire wear pattern as an alignment group, an inflation group, a damage group, or a combination thereof (see Fish Figs. 7A, 7B, and 8, and paras. 0035-0037, where replacement is the recommended remedy for a damaged group of treads).
Fish dose not explicitly disclose further comprising analyzing the image includes measuring a line-of-sight to the tire and based on the detection of the bald region, the crack, the foreign object, or the combination thereof.
However, Taylor discloses further comprising analyzing the image includes measuring a line-of-sight to the tire (see Taylor Figs. 2, 3, 6, and 7, and paras. 0007, 0045-0047, 0066, 0067, and 0080-0084, where the distance to the tire and angle can be used to determine the tire measurements).
It would have been obvious to one of ordinary skill in the art at the time of fling to use the distance and angle measurements of Taylor to improve the accuracy of the tread measurements of Fish, as modified by Javid, because it is predictable that establishing an accurate scale of the tire in the image would more accurately determine the tread depth by ensuring that adjustments are made based on the actual real life dimensions of the tire.
Furthermore, Lombrozo discloses based on the detection of the bald region, the crack, the foreign object, or the combination thereof (see Lombrozo para. 0064, where “[t]his could even be used to flag the vehicle for review by a mechanic or other operator in order to determine whether that specific wheel has low tread (is "bald") or has some other problem”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the low tread detection of Fish to signal the “bald” flag of Lombrozo, because Lombrozo teaches and suggests that a low tread indicates a tire is balding, and it is predictable that replacing a balding tire would improve the safety of the vehicle.

Regarding claim 9, Fish discloses identify the tire wear pattern as an alignment group, an inflation group, a damage group, or a combination thereof (see Fish Figs. 7A, 7B, and 8, and paras. 0035-0037, where replacement is the recommended remedy for a damaged group of treads).
Fish does not explicitly disclose further comprising the control circuit coupled to an auto ranging module configured to: measure a line-of-sight to the tire to capture the image; calculate a tread height based on the line-of-sight and the predetermined angle; and based on the detection of the bald region, the crack, the foreign object, or the combination thereof.
However, Taylor discloses further comprising the control circuit coupled to an auto ranging module configured to: measure a line-of-sight to the tire to capture the image; and calculate a tread height based on the line-of-sight and the predetermined angle (see Taylor Figs. 2, 3, 6, and 7, and paras. 0007, 0045-0047, 0066, 0067, and 0080-0084, where the distance to the tire and angle can be used to determine the tire measurements).
It would have been obvious to one of ordinary skill in the art at the time of fling to use the distance and angle measurements of Taylor to improve the accuracy of the tread measurements of Fish, as modified by Javid, because it is predictable that establishing an accurate scale of the tire in the image would more accurately determine the tread depth by ensuring that adjustments are made based on the actual real life dimensions of the tire.
Furthermore, Lombrozo discloses based on the detection of the bald region, the crack, the foreign object, or the combination thereof (see Lombrozo para. 0064, where “[t]his could even be used to flag the vehicle for review by a mechanic or other operator in order to determine whether that specific wheel has low tread (is "bald") or has some other problem”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the low tread detection of Fish to signal the “bald” flag of Lombrozo, because Lombrozo teaches and suggests that a low tread indicates a tire is balding, and it is predictable that replacing a balding tire would improve the safety of the vehicle.

Claim(s) 3, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish in view of Javid as applied to claims 1, 8, and 15 above, an in further view of Wei, US 2017/0349007 A1 (hereinafter referred to as “Wei”).

Regarding claim 3, Fish does not explicitly disclose wherein capturing the image includes: positioning a device over the tire in a horizontal orientation; rotating the device until a pre-conditioned angle is met; and activating a camera when the pre-conditioned angle is met.
However, Wei discloses wherein capturing the image includes: positioning a device over the tire in a horizontal orientation; rotating the device until a pre-conditioned angle is met; and activating a camera when the pre-conditioned angle is met (see Wei Figs. 3 and 6, and paras. 0030 and 0035, where the camera may be located over the tire, and also a camera protection device may be rotated before activating the camera to capture images).
It would have been obvious to one of ordinary skill in the art at the time of filing to mount the camera of Fish in the overhead manner of Wei, because it is predictable that mounting the camera on the vehicle would save time by facilitating the calculation of tire wear at any time immediately.   It would also have been obvious to one of ordinary skill in the art at the time of filing to use the camera protection device of Wei to protect the camera of Fish, because it is predictable that protecting the camera would reduce maintenance costs by preventing damage to the camera.

Regarding claim 10, Fish does not explicitly disclose wherein the control circuit is further configured to: detect a horizontal orientation; detect rotation to a pre-configured angle; and activate a camera when the pre-configured angle is met.
However, Wei discloses wherein the control circuit is further configured to: detect a horizontal orientation; detect rotation to a pre-configured angle; and activate a camera when the pre-configured angle is met (see Wei Figs. 3 and 6, and paras. 0030 and 0035, where the camera may be located over the tire, and also a camera protection device may be rotated before activating the camera to capture images).
It would have been obvious to one of ordinary skill in the art at the time of filing to mount the camera of Fish in the overhead manner of Wei, because it is predictable that mounting the camera on the vehicle would save time by facilitating the calculation of tire wear at any time immediately.   It would also have been obvious to one of ordinary skill in the art at the time of filing to use the camera protection device of Wei to protect the camera of Fish, because it is predictable that protecting the camera would reduce maintenance costs by preventing damage to the camera.

Regarding claim 16, Fish does not explicitly disclose wherein capturing the image includes: positioning a device over the tire in a horizontal orientation; rotating the device until a pre-conditioned angle is met; and activating a camera when the pre-conditioned angle is met.
However, Wei discloses wherein capturing the image includes: positioning a device over the tire in a horizontal orientation; rotating the device until a pre-conditioned angle is met; and activating a camera when the pre-conditioned angle is met (see Wei Figs. 3 and 6, and paras. 0030 and 0035, where the camera may be located over the tire, and also a camera protection device may be rotated before activating the camera to capture images).
It would have been obvious to one of ordinary skill in the art at the time of filing to mount the camera of Fish in the overhead manner of Wei, because it is predictable that mounting the camera on the vehicle would save time by facilitating the calculation of tire wear at any time immediately.   It would also have been obvious to one of ordinary skill in the art at the time of filing to use the camera protection device of Wei to protect the camera of Fish, because it is predictable that protecting the camera would reduce maintenance costs by preventing damage to the camera.

Claim(s) 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish in view of Javid as applied to claims 1, 8, and 15 above, an in further view of Taylor.

Regarding claim 6, Fish does not explicitly disclose wherein capturing the image includes positioning a camera on a line-of-sight at a pre-conditioned angle.
However, Taylor discloses wherein capturing the image includes positioning a camera on a line-of-sight at a pre-conditioned angle (see Taylor Figs. 2, 3, 6, and 7, and paras. 0007, 0045-0047, 0066, 0067, and 0080-0084, where the angle of the imaging device is fixed).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the pre-conditioned camera angle of Taylor for the camera of Fish, because it is predictable that doing so would simplify the math of the tread depth calculations and thereby increase the speed of calculating the tire wear results. 

Regarding claim 13, Fish does not explicitly disclose wherein the control circuit is further configured to detect a camera on a line-of-sight and tilted to the pre-conditioned angle.
However, Taylor discloses wherein the control circuit is further configured to detect a camera on a line-of-sight and tilted to the pre-conditioned angle (see Taylor Figs. 2, 3, 6, and 7, and paras. 0007, 0045-0047, 0066, 0067, and 0080-0084, where the angle of the imaging device is fixed).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the pre-conditioned camera angle of Taylor for the camera of Fish, because it is predictable that doing so would simplify the math of the tread depth calculations and thereby increase the speed of calculating the tire wear results. 

Regarding claim 19, Fish does not explicitly disclose wherein capturing the image includes positioning a camera on a line-of-sight at a pre-conditioned angle.
However, Taylor discloses wherein capturing the image includes positioning a camera on a line-of-sight at a pre-conditioned angle (see Taylor Figs. 2, 3, 6, and 7, and paras. 0007, 0045-0047, 0066, 0067, and 0080-0084, where the angle of the imaging device is fixed).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the pre-conditioned camera angle of Taylor for the camera of Fish, because it is predictable that doing so would simplify the math of the tread depth calculations and thereby increase the speed of calculating the tire wear results. 

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish in view of Javid as applied to claims 1, 8, and 15 above, an in further view of Puranik, US 2020/0130420 A1 (hereinafter referred to as “Puranik”).

Regarding claim 7, Fish does not explicitly disclose wherein displaying the wear report includes the wear report presented on a vehicle display.
However, Puranik discloses wherein displaying the wear report includes the wear report presented on a vehicle display (see Puranik Figs. 1-4, and para. 0036, where the display is located on the dashboard of the vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing to display the tire wear report of Fish, as modified by Javid, on the vehicle display of Puranik, because it is predictable that doing so would improve the convenience by no longer requiring the driver to get out of the vehicle to view the tire wear report.

Regarding claim 14, Fish does not explicitly disclose wherein the communication circuit, is configured to transfer the wear report to a vehicle for display on the vehicle display.
However, Puranik discloses wherein the communication circuit, is configured to transfer the wear report to a vehicle for display on the vehicle display (see Puranik Figs. 1-4, and para. 0036, where the display is located on the dashboard of the vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing to display the tire wear report of Fish, as modified by Javid, on the vehicle display of Puranik, because it is predictable that doing so would improve the convenience by no longer requiring the driver to get out of the vehicle to view the tire wear report.

Regarding claim 20, Fish does not explicitly disclose wherein displaying the wear report includes the wear report presented on a vehicle display.
However, Puranik discloses wherein displaying the wear report includes the wear report presented on a vehicle display (see Puranik Figs. 1-4, and para. 0036, where the display is located on the dashboard of the vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing to display the tire wear report of Fish, as modified by Javid, on the vehicle display of Puranik, because it is predictable that doing so would improve the convenience by no longer requiring the driver to get out of the vehicle to view the tire wear report.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663